Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of Species A in the reply filed on 2/16/2021 is acknowledged. 
The traversal is on the ground(s) that the examiner did not provide reasons as to why there would be serious search burden.  This is not found persuasive because the standard for restriction in the instant application (filed under 35 U.S.C 371) is lack of unity, rather than the presence of the search burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Meer (US 2016/0069009).
As to claims 1 and 7, Meer discloses a method for inserting out-of-plane reinforcement threads comprising: a preparation step of preparing a base 14 material including reinforcement fibers (para 83-84) that extend in a direction along a plane; and providing a protective sheet 24 on at least one surface of the base material; an out-of-plane reinforcement thread insertion step of inserting the out-of-plane reinforcement threads 16 into an inside of the prepared base material and an inside of the prepared protective sheet only in a direction intersecting the direction along the plane (para 48-50); and a sheet removal step of removing the protective sheet after the out-of-plane reinforcement thread insertion step (para 100-102), wherein a fiber-containing material 10 is produced (fig 1-4, para 9-26, 48-55, 62, 87-102).  The threads have a length protruding from the base material (thread length, para 26, 29-30), and the length is controlled in order to ensure proper bond strength (para 25).  The thickness of the protective sheet 24 aids in controlling the protruding length because the threads are embedded in the protective and sheet, and are not longer than the thickness of the protective layer 24 (fig 3).  The controlling step is part of 

As to claims 8 and 9, Meer discloses an impregnation step of impregnating the reinforcement fibers with a resin, and a curing step of curing the resin after the out-of-plane reinforcement thread insertion step and after the impregnation step (para 49, steps c, d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Meer as applied to claim 1 above, and further in view of JP 2011-098467 (cited in IDS, see attached EPO translation for text citations).
While Meer discloses forming inserting the threads by forming a hole in the direction intersecting the direction along the plane in the base material after the preparation step (gig 1), the holes are not formed before the insertion step.

‘467 discloses a method inserting threads 44 into a substrate 32, wherein the holes 36, are formed before the insertion step (para 21-23, fig 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Meer such that the holes are formed before the insertion step as taught by ‘467 as such enables the insertion means to align with the insertion location, thus enabling the desired thread pattern to be formed (para 29). 
 	As to claim 3, ‘467 discloses the hole-forming step is carried out using a hole-forming portion (laser machine) that radiates a laser to the base material in the direction intersecting the direction along the plane (para 22, 27), and the out-of-plane reinforcement thread insertion step is carried out using a fiber fragment injection portion 58 that injects fiber fragments 44A which serve as the out-of-plane reinforcement threads into the base material in the direction intersecting the direction along the plane (figs 6-11, para 29-34).

Conclusion


formed by irradiating a laser to the base material in the direction intersecting the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748